| -i FITZSIMMONS, Judge,
concurring.
I respectfully concur in the result. An act of correction can render a precarious title a just title; however, title to Lot 169 was not transferred to Collin McClendon in the instant matter. Even if the act of correction had succeeded in curing the error in the previous sale such that title to Lot 169 was properly transferred to Celia Ladd, the subsequent sale by Celia Ladd to Collin McClendon was of a lot that was described and referenced in the plat as Lot 170. As such, it did not transfer title to Lot 169 to Mr. McClendon.